Citation Nr: 0010849	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for loss of sexual sensation, claimed as a 
residual of left inguinal herniorrhaphy with entrapment of 
the ilioinguinal nerve.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968, and from April 1971 to May 1974.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an October 1995 rating action, 
with which the veteran expressed his disagreement in March 
1996.  A statement of the case was issued later that month, 
and the veteran perfected his appeal upon the receipt at the 
RO of a VA Form 9 (Appeal to Board of Veterans' Appeals) in 
May 1996.  In September 1996, a hearing at which the veteran 
testified was conducted at the RO, after which the case was 
forwarded to the Board in Washington, DC.  In February 1998, 
the Board remanded the case to the RO for additional 
development, and, in October 1999, a supplemental statement 
of the case was issued.  Thereafter, the case was returned to 
the Board.  


FINDINGS OF FACT

The veteran's assertion that developed a loss of sexual 
sensation, as a residual of left inguinal herniorrhaphy with 
entrapment of the ilioinguinal nerve, is not supported by any 
medical evidence that would render the claim for entitlement 
to benefits under 38 U.S.C.A. § 1151 plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151, for loss of sexual 
sensation, claimed to be a residual of left inguinal 
herniorrhaphy with entrapment of the ilioinguinal nerve.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

On review of the evidentiary record, the Board notes that the 
veteran was admitted to a VA medical facility in January 
1992, for surgical repair of a left inguinal hernia.  The 
operative report indicates that repair of the left direct 
inguinal hernia and an excision of a lipoma of the cord were 
performed.

Subsequently dated VA outpatient treatment records, from 1992 
through 1994, reveal that the veteran was reported to be 
doing well and there was no evidence of recurrent hernia.  
With respect to the veteran's complaint of a loss of sexual 
sensation, a record dated in December 1993 is the earliest on 
which such a complaint is noted.  There was, however, no 
reference to a specific cause noted for that complaint.  

Thereafter, March 1995 VA outpatient treatment records 
indicate the veteran complained of gradually increasing pain 
following the hernia surgery.  The assessment was that he 
most likely had inguinal nerve entrapment secondary to the 
herniorrhaphy.  There was, however, no hernia detected, and 
the pain pattern was not consistent with a hernia recurrence.  
Later that month, the veteran was admitted to a VA facility 
for a second surgical procedure, and was diagnosed to have 
ilioinguinal nerve entrapment.  Lysis of the adhesions was 
performed.  Operative findings included dense fibrous scar 
tissue entrapping the cord and the surrounding structures.  
Following the surgery, no pain was reported, and the veteran 
was discharged in early April.  

VA outpatient treatment records from later in April, and in 
May 1995, reflect that the veteran was reporting loss of 
sexual sensation, and at that time, he submitted an informal 
claim for benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for residuals of his hernia repair surgeries.  
Particularly, the veteran complained of a loss of the normal 
sensation usually experienced during sexual activity.

In connection with the claim, the veteran underwent an 
examination for VA purposes in September 1995.  At that time, 
he complained of an area of decreased sensation about the 
scar in the groin extending into the left scrotum.  He also 
complained, regarding his sexual function, that he was unable 
to experience the sensation of climax, although he was 
capable of attaining and sustaining an erection and 
ejaculation.  No specific etiology for this complaint could 
be determined.  Physical examination revealed a well healed 
left inguinal herniorrhaphy scar, but with decreased 
sensation over the scrotum and in the left groin below the 
incision.  Sensation over the penis and glans, however, was 
intact.  The impression was of residuals of left inguinal 
herniorrhaphy with ilioinguinal nerve entrapment syndrome.  
It was stated that the transection of the ilioinguinal nerve 
had led to a marked degree of pain relief.  It was also noted 
that there was a sexual dysfunction of unclear etiology.

In an October 1995 rating action, the RO determined that the 
veteran had established entitlement to benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the residuals of 
left inguinal herniorrhaphy scar with ilioinguinal nerve 
entrapment, but that this was non-compensably disabling.  It 
was also determined that the absence of the perineal 
sensation of climax during sexual activity was not a residual 
of the veteran's hernia surgery, and benefits pursuant to 
38 U.S.C.A. § 1151 for this complaint were denied.  

Subsequent records reflect that the veteran continued to 
complain of a lack of orgasmic sensation during the sex act, 
and he underwent another examination for VA purposes in April 
1996.  At that time, the veteran complained that his surgery 
in 1995 had not improved his situation.  He complained of 
chronic left groin pain, made worse by lifting.  The 
pertinent diagnosis was chronic left groin pain, residuals of 
left inguinal herniorrhaphy, status post left ilioinguinal 
nerve release.

In September 1996, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that the primary residual for which he was seeking disability 
compensation was a loss of sexual sensation, although he was 
able to maintain an erection and achieve ejaculation.  The 
veteran also indicated that his second surgery had relieved 
the pain he had previously experienced.  (Hearing Transcript, 
pp. 9-10).  A complete transcript of the testimony is of 
record.

Thereafter, additional outpatient treatment records were 
obtained, and these continued to show the veteran's complaint 
of the absence of the normal pleasurable sensation associated 
with the sexual act, for which a specific cause was not 
identified.  In a September 1997 record, however, a physician 
opined that this problem was "most likely related to nerve 
compression from [the veteran's] ruptured L5-S1 disc."  
Following the Board's February 1998 Remand, the veteran 
underwent VA examination in May 1998.  The report from this 
examination indicates that the claims file was reviewed and 
that the veteran was questioned regarding his specific 
complaints.  In that regard, the veteran related that his 
main concern was the loss of pleasurable sensation associated 
with orgasm, which he recalled had gradually developed 
approximately a year after his first inguinal surgery.  The 
veteran reported that he does not have a genital numbness; 
that he gets a good erection; and that his ejaculation is 
neither too soon nor too delayed.  He complained that he 
simply derived no pleasurable sensations from orgasm.  

Physical examination revealed that the veteran had a normal 
appearing uncircumcised penis, with both testicles descended 
and without any masses.  Sensation was also grossly intact, 
although there was an approximately 12-cm well healed 
nontender, oblique scar in the left inguinal region from the 
previous surgeries.  There was no recurrence of the hernia.  

As to the cause of the veteran's subjective complaint of loss 
of pleasurable sensation surrounding orgasm, the examining 
physician opined that this was " not likely to be the result 
of any VA treatment or hospitalization for the veteran's left 
inguinal herniorrhaphy or his entrapment surgery."  He went 
on to state as follows:

Certainly no such complaints are intended to result 
from that type of procedure.  I am not a surgeon 
but I have been practicing for about 20 years and 
have never seen this happen.  My feeling is that 
there is some other reason for the veteran's 
subjective loss of sensation with orgasm.  I really 
do not think it has anything to do with his 
previous surgery.  I wish I could tell you exactly 
why he has this complaint, but I cannot.   

The diagnostic impression was as follows:  

Previous left inguinal herniorrhaphy with 
subsequent nerve entrapment surgery.  The veteran 
has subjective complaints of loss of pleasurable 
sensations surrounding orgasm, but I can find no 
physical reason for this.  

Under the statutory criteria applicable to this case, with 
regard to claims filed before October 1, 1997, the governing 
statutory language is contained at 38 U.S.C.A. § 1151 (West 
1991), which provides that, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except eral 
Regulations, issued in July 1999.  However, as explained 
below, they have been superseded, in one important respect, 
by congressional action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims n Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

As noted above, the veteran's request for benefits pursuant 
to the provisions of section 1151, was received in May 1995.  
Therefore, under the statute and the opinion of the General 
Counsel cited above, the veteran's claim must be adjudicated 
under the version of section 1151 extant before the enactment 
of the statutory amendment, i.e., neither VA fault nor an 
event not reasonably foreseeable is required for his claim to 
be granted.  

Turning to the merits of the veteran's claim, it must be 
observed that any claimant seeking benefits under the law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has also held that 
the requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service-connection claims, as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).

In the case at hand, the evidence does show that the veteran 
began complaining of the absence of the usual pleasurable 
sensations that accompany sexual activity following his 1992 
surgery that was performed at a VA hospital.  The first such 
complaints were noted in the record in December 1993.  It 
must be pointed out, however, that the fact that one event 
follows another does not mean that the first caused the 
second, or that the second was in any way causally related to 
the first.  Moreover, the veteran's mere assertion of his 
view as to cause-and-effect does not serve to establish, as 
fact, his contention that his complaints of an absence of 
sexual sensation was caused by VA treatment.  This is 
because, as a lay person, he is not competent to offer 
medical opinions, and, clearly, the veteran's view regarding 
the cause of his current complaints is a medical opinion.  
See Voerth v. West, 13 Vet. App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim.").  See also Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

In May 1998, a medical opinion was obtained from a physician 
regarding the etiology of the veteran's loss of sexual 
sensation, and whether this was a result of VA treatment.  
This opinion, set forth above, clearly does not support the 
veteran's contention that his complaints are linked to his VA 
treatment.  Although this physician could not precisely state 
the cause for the veteran's current complaints, he considered 
it unlikely to have been the result of any VA treatment for 
the veteran's hernia and nerve entrapment.  This was 
consistent with an earlier medical opinion noted in September 
1997 records, where the complaints at issue were attributed 
to nerve compression in the vicinity of the veteran's spine, 
rather than to anything related to residuals of the veteran's 
left inguinal herniorrhaphy with entrapment of the 
ilioinguinal nerve.  With all due respect for the veteran's 
personal opinion as to the etiology of his complaints, there 
has been no medical evidence submitted in support of his 
claim.

In the absence of competent (medical) evidence of a nexus 
between VA medical treatment and the condition for which 
benefits are sought, the veteran has failed to satisfy the 
threshold requirement for submitting a well-grounded claim 
for benefits pursuant to 38 U.S.C.A. § 1151, as set out in 
the judicial precedent in Jones, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  In view of this, there is 
no duty to assist the veteran further in the development of 
his claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, supra; Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for compensation under 
38 U.S.C.A. § 1151 for disability arising from VA treatment 
must be denied.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
sexual sensation, claimed as a residual of left inguinal 
herniorrhaphy with entrapment of the ilioinguinal nerve, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


